Citation Nr: 1242144	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to January 1946.  He died in January 2008.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 2012, the appellant, through her representative, provided testimony at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This appeal was previously before the Board in April and September 2012, when the Board remanded the claim for additional development.  This case has been returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 30 percent disabling.  

2.  The Veteran's death certificate lists the immediate cause of death as asystole due to or as a consequence of renal failure.  Other significant conditions contributing to death but not resulting in the underlying cause of death included lung cancer, an ischemic leg, chronic obstructive pulmonary disease, and deep vein thrombosis.  

3.  Lung cancer was not diagnosed in service or for many years after, and the preponderance of the evidence is against finding that the Veteran's lung cancer was related to service, to include exposure to asbestos therein.

4.  There is no competent evidence that a service-connected disability was either the principal or a contributory cause of death.
 

CONCLUSION OF LAW

A disability incurred during or aggravated by active duty service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 1310, 1312, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in February 2008 of the information and evidence needed to substantiate and complete her claim.  
	
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that because the RO's adjudication of a claim for dependency and indemnity compensation benefits hinges first on whether a veteran was service-connected for any condition during his lifetime, the notice in such a claim must include, inter alia, a statement of the conditions (if any) for which a veteran was service-connected at the time of his death.  Id. at 352-53.  In this case, while the appellant was not notified of the conditions for which the Veteran was service connected in the February 2008 notice letter, she was provided with this information in a May 2009 statement of the case.  The claim was readjudicated in an October 2012 supplemental statement of the case.  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO's failure to provide notice of how an effective date is assigned is not prejudicial in light of the decision reached below.  In as much as the Board is denying the benefit sought, any issue related to an effective date is moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Thus, the Board finds that there has been substantial compliance with the VCAA notice requirements.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim, including medical records, and providing an opportunity for a hearing.  The evidence shows that any VA error in notifying or assisting the appellant does not reasonably affect the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.


II.  Analysis

The Veteran's January 2008 death certificate lists the immediate cause of death as asystole due to or as a consequence of renal failure.  Other significant conditions contributing to death but not resulting in the underlying cause of death included lung cancer, an ischemic leg, chronic obstructive pulmonary disease, and deep vein thrombosis.  

At the time of the Veteran's death, service connection was only in effect for PTSD, which was rated as 30 percent disabling.  

The appellant contends, in essence, that the Veteran's lung cancer and subsequent death were due to his in-service exposure to asbestos.  In the alternative, the appellant alleges that the Veteran's service-connected PTSD contributed to his overall decline in health and that stress related to posttraumatic stress disorder caused or contributed to his heart disability.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As regards the claim for service connection based upon asbestos exposure, VA has established certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos. See Adjudication Procedure Manual, M-21-1, MR, Part IV, Subpart ii, Chapter 2, Section C, Para. No. 9 (Dec. 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The aforementioned manual provisions note that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis, i.e., asbestosis, being the most common disease. A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. Symptoms and signs include dyspnea, end-respiratory rales over the lower lobe, compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods. Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancer of the gastrointestinal tract.

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or postservice occupational or other asbestos exposure. A determination must then be made as to the relationship between asbestos exposure and the claimed diseases. 

Dependency and indemnity compensation benefits are payable to the surviving spouse if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310.
 
Service connection for the cause of a veteran's death may be granted if a disability from a disease or an injury incurred in or aggravated by service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal cause of death when the disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 
 
The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

After a thorough review of the record, the Board finds that neither a disease nor an injury incurred in or aggravated during the Veteran's service caused or contributed substantially or materially to his death. 
 
At the outset, the Veteran's service treatment records do not reflect-nor does the appellant contend-that lung cancer or any other disability related to the Veteran's death-was demonstrated in service.  There were no abnormalities pertaining to a respiratory/pulmonary disability found in service or at the Veteran's December 1945 discharge examination.  Lung cancer was not demonstrated to a compensably disabling degree until decades postservice.

The Veteran's service personnel records reflect that he served on the USS Independence.   His DD 214 confirms that he served as a fireman.  With respect to post-service work history and potential asbestos exposure, the Veteran worked at an ACF Industries plant until 1962, then with the Defense Supply Agency until 1967, a post office until 1977, and an Army Depot until 1987.  While there is no evidence to specifically corroborate asbestos exposure in service, even if the Board were to concede in-service exposure, the claim for service connection for the cause of the Veteran's death nonetheless must be denied.  

Post-service medical records reflect that the Veteran had a long history of cigarette smoking.  A February 2005 report from private physician Dr. A. reflects that he smoked about two packs a day for about 60 years, but quit sometime around 1990.  

An October 2005 report from Holy Spirit Hospital reflects that the Veteran was admitted for a syncopal episode.  His past medical history included diagnoses of hypertension, recurrent cellulitis, hyperlipidemia, degenerative joint disease, osteoarthritis, and benign prostatic hypertrophy.  It was noted that the Veteran quit smoking approximately 16 to 20 years ago.  He had multiple jobs ranging from a steel mill to the Army Depot, from which he eventually retired.  During the course of admission, he had a CT scan of the chest, which revealed an irregularly marginated and caviated lesion of the right lower lobe.  Further evaluation led to a diagnosis of poorly differentiated non-small cell lung carcinoma with histologic features suggestive of adenocarcinoma.  An impression of chronic obstructive pulmonary disease was also indicated.  

A December 2005 private oncology report reflects a past history of an 80 pack/year smoking history, though he quit 20 years ago. The Veteran also reported that he had previous employment doing extensive labor work in multiple fields.  The treating physician discussed a treatment course for the Veteran's lung cancer, including radiation therapy.  A separate December 2005 report reflects that the Veteran elected to undergo radiation therapy, even though the physician told him that his best chance for cure and/or long-term survival was removal of the tumor and then possible chemotherapy and/or radiation treatments.  

A March 2006 treatment report reflects that the Veteran completed a course of radiation therapy and was doing well after the treatment.

An April 2007 private treatment report reflects that the Veteran was seen for treatment of chronic obstructive pulmonary disease and lung cancer.

In September 2007, the Veteran was seen for right pleural effusion secondary to lung cancer, which was drained. It was indicated that the Veteran probably had a progressive lung mass.  In October 2007, the Veteran was seen for follow-up after positive cancer cells were seen in his plural effusion, non-small cell carcinoma, with probable primary lung cancer.  Possible chemotherapy treatment and the Veteran's overall life expectancy were discussed.  The examiner noted that it was a very detailed visit discussing his diagnosis of life-threatening lung cancer.  In December 2007, the Veteran declined to undergo surgical treatment.  The treating physician expressed to the Veteran that his time was limited.  

A January 2008 report reflects that the Veteran was hospitalized in December 2007 for recurrent malignant effusion.  He underwent surgery, but postoperatively he went into acute renal failure, atrial fibrillation, and finally developed bilateral lower extremity deep venous thromboses with arterial thrombosis.  His prognosis was very poor.  No further viable treatment options were available.  After speaking with his family, comfort measures were adopted.  The Veteran passed peacefully thereafter.  Final diagnoses included acute renal failure, lung cancer, malignant pleural effusion, lower extremity ischemia, chronic obstructive pulmonary disease, and atrial fibrillation.  

In a January 2008 statement, the Veteran's treating private physician, Dr. G., reported that the Veteran had a diagnosis of non-small cell lung cancer with a malignant pleural effusion.  He opined that the Veteran's death occurred as a result of complications related to this diagnosis.  A history of smoking cigarettes and apparent exposure to asbestos in the past were also indicated.

In an April 2008 statement, Dr. G. noted that the Veteran had been under his care from October 2002 until his death as a result of lung cancer.  He indicated that although the Veteran smoked at one time, he stopped smoking approximately 30 years ago.  The Veteran's son reported that during his years of service as a fireman working in the boiler rooms of the USS Independence, and that the Veteran may have been exposed to asbestos.  Dr. G. opined that the Veteran's cancer as likely as not had been caused by exposure to asbestos.  

A January 2012 VA medical opinion report reflects that a physician assistant reviewed the claims file to address whether the Veteran's cause of death was related to his service, particularly in light of Dr. G. opinion.  The examiner noted reviewing the medical evidence and indicated that the cause of death appeared to be directly related to non-small cell lung cancer, diagnosed in 2005.  The physician assistant opined that this condition was not caused by or a result of military service, and no direct service connection was identified.  He indicated that there were no indications in the workup of asbestosis.  

During the appellant's March 2012 Board hearing, her representative testified that the Veteran was routinely exposed to asbestos during service, and contended that this exposure led to the Veteran's development of lung cancer and caused subsequent death.  The representative also indicated that the Veteran's smoking habits were encouraged during service, as he was provided cigarettes in service.  In addition, the appellant's representative expressed that the Veteran's PTSD played a contributing role in the Veteran's death, as it caused stress and heart problems.

In July 2012, the January 2012 physician assistant noted that there was no additional information submitted to alter his previous opinion that the Veteran's cause of death was not related to service.

Pursuant to the Board's September 2012 Remand, the Veteran's claims file was also reviewed by a VA physician who specialized in internal medicine in September 2012 for opinion addressing the cause of the Veteran's death, to include whether the cause of his death was related to in-service asbestos exposure.  After review of the claims file, she opined that the Veteran's cause of death was less likely than not proximately due to or the result of the Veteran's service-connected condition.  She agreed with the physician assistant's January and July 2012 opinions.    The VA physician indicated that she specifically disagreed with the opinion of private physician Dr. G.  She found no evidence of any objective findings of asbestos in association with the Veteran's non-small cell lung cancer.  The VA internist also indicated that she reviewed pertinent medical literature, and determined that the Veteran's smoking history, whether current or remote would be the more likely cause of lung cancer.  She opined that the Veteran's tobacco abuse history would be at least as likely as not the cause of the Veteran's development of non-small cell lung cancer and subsequent death.  

The service medical records are completely negative for findings or diagnoses of any carcinoma, and there is no medical evidence that any lung cancer was manifested to any degree during the first year following separation from active duty.  Hence, the legal authority governing presumptive service connection for malignant tumor as a chronic disease is of no avail to the appellant.  See 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As regards whether the Veteran's lung cancer and subsequent death from lung cancer was related to in-service exposure to asbestos, there are conflicting opinions of records.  While Dr. G. opined that such a relationship was likely, the September 2012 VA opinion provider found that it is less likely than that that the Veteran's lung cancer was caused by asbestos exposure.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this regard, the Board accepts the September 2012 VA internist's opinion that the Veteran's lung cancer and subsequent death were less likely than not related to service, to include exposure to asbestos therein, as highly probative medical evidence on this point.  The VA physician rendered this opinion after thoroughly reviewing the claims file and medical records, to include Dr. G.'s opinion.  The examiner noted the Veteran's pertinent history, indicated that she reviewed the pertinent medical literature, and provided a reasoned analysis of the case.  The Board finds this opinion highly probative. 

By contrast, Dr. G.'s opinion does not indicate that he had the opportunity to review the Veteran's claims file.  Moreover, unlike the VA internist, Dr. G. merely concluded that the Veteran's lung cancer was due to in-service exposure to asbestos.  He did not provide any rationale for the conclusions reached or indicate that he reviewed any medical literature, as the VA internist provided.  Thus, the most persuasive, competent opinion on the question of whether the Veteran's lung cancer was due to service, to include in-service exposure to asbestos, weighs against the claim.

The Board has also considered the appellant's representative's contention that the Veteran's lung cancer, was due to in-service smoking.  Under 38 U.S.C.A. § 1103 (West 2002), however, VA is prohibited from service connecting a disability as a result of disease or injury attributable to the use of tobacco products during a veteran's active service. 

The Board has also considered the appellant's theory that the Veteran's service-connected PTSD contributed to his decline in health, in particular heart disease. The Board, however, must reject this theory of entitlement since no competent evidence has been presented showing any association between the Veteran's acquired psychiatric disorder and his heart disorder and subsequent death.  

Finally, the Board considered the appellant's sincerely held belief that the Veteran's death was related to a disability of service origin, to include exposure to asbestos therein.  As a lay person, the appellant is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the question of etiology of the Veteran's death goes beyond a simple and immediately observable cause-and-effect relationship.  As such, she is not competent to render an opinion of etiology as to the medical cause of her husband's death.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against entitlement to service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the appellant's claim, entitlement to service connection for cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


